CAMPBELL, Judge.
Appellant, Edward Vernon Warnock, appeals a partial summary judgment entered against him on the first count of his complaint. He sought relief under the Federal Employee’s Liability Act (FELA), 45 U.S.C. § 51, for injuries he suffered while employed as an engineer for appellee, Seaboard System Railroad, Inc. (Seaboard). The trial judge based his summary judgment on the fact that Seaboard did not have sufficient notice of substantially similar incidents such as would cause Seaboard to take reasonable steps to protect its employees against reasonably foreseeable criminal conduct. Burns v. Penn Central Co., 519 F.2d 512 (2d Cir.1975). We agree with the trial judge and affirm.
Appellant was injured when someone on a highway overpass threw a sandbag through the windshield of the cab of the locomotive that appellant was operating. The only evidence in the record of past incidents of which appellee had knowledge consisted of appellant’s testimony that stones and bottles had been thrown from track level at the trains during the time that a bar existed in close proximity to Seaboard’s railroad track. The bar had burned down several years prior to this incident. There were no previous incidents of anything being thrown from the overpass down onto the track. The previous incidents testified to by appellant were not such as should have put appellee on notice that it should have taken steps to further protect the windshield of the locomotive from harassment from above.
Affirmed.
*355SCHEB*, A.C.J., and THREADGILL, J., concur.